DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services
CMCS Informational Bulletin
DATE:

February 6, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Affordable Care Act Questions and Answers

Today CMS is pleased to announce the release of important information for states on the
implementation of the Affordable Care Act.
As we continue to move forward with implementation of the Affordable Care Act, CMS has received
questions from states and other stakeholders regarding the Affordable Care Act. CMS has continually
updated our Frequently Asked Questions section of Medcaid.gov with questions and answers that
address the questions we have received. The goal is to aide states in implementation with a steady
flow of information and guidance. We hope this information provided into today’s Question and
Answer document will be helpful. As always, CMCS staff are available to help states with any
questions they might have on the information we are providing today, and we look forward to
continuing to work closely with our state partners as we prepare for the important changes to come.
The Questions and Answers may be accessed at: http://medicaid.gov/State-ResourceCenter/Frequently-Asked-Questions/CMCS-Ask-Questions.html
If you have additional questions, please send them to CMCSPPACAQuestions@cms.hhs.gov

